DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 4, 2021.
Applicant's election with traverse of Group I in the reply filed on May 4, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown that the combination of the alleged invention I does not require the particulars of the subcombination of alleged invention II.  This is not found persuasive because while the claims must be read in light of the specification, they still must be given their broadest possible interpretation and must be given their plain meaning.  In the instant case, the “optimal target area” would not necessarily require “the weighted and non-weighted areas (i.e., VTAs or defined zones of ablation) across all patients are averaged over the entire population to derive a population-based weighted treatment area that represents the specific area associated with highest clinical improvement and minimal side effects.”  Rather, an optimal target area could be determined any number of ways. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because Figure 4 includes printouts that are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 16 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method for identifying a patient-specific neurosurgery target location, comprising a process programmed to receive imaging data and manipulate that data. This judicial exception is not integrated into a practical application because system claims recite computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The method claims recite a gathering steps that do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims further manipulate the data without integrating the limitations into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792